ORDER

PER CURIAM.
Manuel Fleischer appeals from a jury verdict in favor of Russell French in an automobile accident liability suit. Fleischer brought suit alleging personal injuries as a result of French’s negligence in the accident. Fleischer received treatment for his injuries from Nadim Nasrallah, a chiropractor. Fleischer alleges that the trial court erred in admitting evidence regarding Dr. Nasrallah’s convictions for mail fraud and the suspension of his chiropractor’s license, and the trial court plainly erred in allowing French to argue in closing argument that Fleischer, his counsel, and Dr. Nasrallah were participating in a course of conduct to defraud French as well as the jury. We find no error and affirm.
We have reviewed the briefs of the parties, the legal files, and the transcript. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).